Title: To George Washington from David Lenox, 18 February 1791
From: Lenox, David
To: Washington, George



Sir.
Philadelphia 18th, February 1791

When I had the honor to address you in New York on the 27th May 1789 I did it on the presumption that I might possibly have succeeded to an appointment in the Customs. I am again urged by a duty which I owe my family to step forward and to solicit the appointment of Supervisor for the State of Pennsylvania under the Excise Bill should the same be enacted into a Law. I am informed that there are a number of Applicants some of whom may appear recommended by very respectable Citizens but as you have some knowledge of me I have not thought it necessary to proceed in that manner, at the same time I beg leave to say that if I am so fortunate as to obtain a consideration with you I shall not be affraid to hazard any enquiry respecting my Character. I beg Sir you will Pardon me for troubling you on this occasion and allow me to add that should you honor me with an appointment I shall use my best endeavours to deserve it—I have the honor to be, with the greatest respect Sir Your very Obedient Servant

D. Lenox

